DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "the water permeable material" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a permeable material” recited in claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 7, the phrase "the water permeable material" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a permeable material” recited in claim 1. For the purpose of compact prosecution, they are interpreted to be the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0209528).
Regarding claim 1, Lee discloses 
A sample gas conditioning apparatus (fig. 3 and pars. 0043-0053), comprising: 
a housing (510, fig. 3 and par. 0044), at least partially defining a chamber (514, fig. 3 and par. 0044), and at least partially defining an air input path (512, fig. 3 and par. 0046) into the chamber (514, fig. 3) and an air egress path (513, fig. 3 and par. 0046) from the chamber (514, fig. 3); 
a fan (531, fig. 3 and par. 0050), connected to the housing (510, fig. 3 and par. 0050), configured to urge an ambient air flow through the chamber (514, fig. 3 and par. 0050), the ambient air flow entering through the air input path (512) into the chamber (514) (see fig. 3 and par. 0050), and exiting the chamber (514) through the air egress path (513); and 
a sample gas tube (520, fig. 3 and par. 0047-0049), having a section (section of 520, fig. 3) that comprises a permeable material (522, fig. 3 and par. 0048), at least a portion of the 
Regarding claim 6, Lee discloses 
The sample gas conditioning apparatus of claim 1, wherein the water permeable material (522) comprises a sulfonated tetrafluoroethylene based fluoropolymer-copolymer (Nafion, par. 0049).
Regarding claim 7, Lee discloses 
The sample gas conditioning apparatus of claim 1, wherein the water permeable material (522) comprises Nafion (par. 0049)).
Regarding claim 8, Lee discloses 
The sample gas conditioning apparatus of claim 1, wherein the ventilated section (520, fig. 3) provides a ventilated tubular membrane (522) formed of the permeable material (522), and the permeable material transfers humidity through the ventilated tubular membrane, based on First Order Kinetic reaction (see par. 0049 for 522).
Regarding claim 9, Lee discloses 
The sample gas conditioning apparatus of claim 8, wherein the ventilated tubular membrane (522, fig. 3) has a start (start of 522, fig. 3) and an end (end of 522, fig. 3), and provides a passage length from the start to the end (length of 522, fig. 3), wherein based at least in part on the passage length the ventilated tubular membrane provides (see fig. 3), for at least a range of humidity level of the sample gas at the start that is outside of a given acceptable range, a humidity level of the sample gas at the end that is within the given acceptable range (see fig. 3 and pars. 0049-0053).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US 2007/0246049).
Regarding claim 1, Takeda discloses 
A sample gas conditioning apparatus (10, fig. 2 and pars. 0020-0022), comprising: 
a housing (12, fig. 2 and pars. 0020-0021), at least partially defining a chamber (15, fig. 2 and par. 0020), and at least partially defining an air input path (12c, fig. 2 and par. 0021) into the chamber (15, fig. 2) and an air egress path (12d, fig. 2 and par. 0021) from the chamber (15, fig. 2); 
a fan (16, fig. 2 and par. 0021), connected to the housing (12), configured to urge an ambient air flow through the chamber (15, fig. 2 and pars. 0020-0021), the ambient air flow entering through the air input path (12c) into the chamber (15), and exiting the chamber through the air egress path (12d) (see fig. 2 and par. 0021; and 
a sample gas tube (180/14, figs. 1-3 and par. 0021), having a section (14) that comprises a permeable material (figs. 2-3, par. 0022), at least a portion of the section (14) being arranged in the chamber (15) as a ventilated section (14), the ventilated section being ventilated by the ambient air flow through the chamber (see figs. 1-3 and pars. 0019-0024).
Regarding claim 2, Takeda discloses 
The sample gas conditioning apparatus of claim 1, wherein the fan (16), the housing (12) and the ventilated section (14) have a joint configuration (fig. 2) that establishes the ambient air flow through the chamber (15) with a flow that prevents or significantly retards formation of a skin of dry gas around an outer surface of the ventilated section (outer surface of 14, fig. 2 and pars. 0019-0024).
Regarding claim 3, Takeda discloses 
The sample gas conditioning apparatus of claim 2, wherein the sample tube (180) has an input end (input end of 180) and an output end (output end of 180), wherein the ventilated section (14) provides a passage (passage of 14) for the sample gas (see fig. 2), the passage having a passage length (length of 14 within chamber 15), wherein the passage length in combination with a flow rate of the sample gas provides, for at least a range of humidity level at 
Regarding claim 4, Takeda discloses 
The sample gas conditioning system of claim 3, wherein the desired range extends from approximately 15% relative humidity to approximately 90% relative humidity (pars. 0023-0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2007/0246049) in view of Burgess et al. (US 2018/0250490).
Regarding claim 5, Takeda discloses the sample gas conditioning apparatus of claim 1, as set forth above, except for wherein the sample gas tube has an input and an output, wherein the sample gas conditioning apparatus further comprises a connection of the input to a conduit, wherein the conduit is configured to deliver a mixture of a mixture gas and a therapeutic gas to a patient, and wherein the sample gas tube is configured to provide passage of a sample of the mixture of the mixture gas and the therapeutic gas to the ventilated section, and to output, at the 
Lee only discloses a system comprising a humidifying device capable of humidifying a gas, in particular, a dry medical gas (par. 0005). And, Lee discloses the system can also use for humidifying medical gases such as nitrous oxide gas.
However, Burgess teaches a system (fig. 1A) wherein the sample gas tube (123/122) has an input (123) and an output (122), wherein the sample gas conditioning apparatus (100) further comprises a connection of the input (123) to a conduit (conduit drawing nitric oxide through 123), wherein the conduit (conduit drawing nitric oxide through 123) is configured to deliver a mixture of a mixture gas and a therapeutic gas to a patient (atmospheric gases and other gases, par. 0128), and wherein the sample gas tube (123/122) is configured to provide passage of a sample of the mixture of the mixture gas and the therapeutic gas to the ventilated section (120/102), and to output, at the output (122, fig. 1A), a humidity conditioned sample of the mixture of the mixture gas and the therapeutic gas, wherein therapeutic gas comprises nitric oxide (see fig. 1A and par. 0128 for nitric oxide gas).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Lee’s system by adding a conduit to draw nitric oxide gas to the system to deliver to the patient, as taught by Burgess, for the purpose of providing nitric oxide to the patient since nitric oxide is an important signaling molecule that results in vasodilation and increased blood flow through the blood vessel.
 
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0209528) in view of Scheiner et al. (US 2015/0352306).
Regarding claim 10, Lee discloses the sample gas conditioning apparatus of claim 1, as set forth above, except for wherein the ventilated section includes a coiled tube section.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Lee’s gas delivery tube to have a plurality of adjacent coils, as taught by Scheiner, for the purpose of making the interior surface of the gas delivery tube smooth and continuous to provide smoother flow of breathable gas through the gas delivery tube (par. 0745 of Scheiner).
Regarding claim 11, Lee in view of Scheiner,
Scheiner teaches wherein the coiled tube section consists of at least two coil turns (see fig. 164 and pars. 0047, 0745).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Lee’s gas delivery tube to have a plurality of adjacent coils, as taught by Scheiner, for the purpose of making the interior surface of the gas delivery tube smooth and continuous to provide smoother flow of breathable gas through the gas delivery tube (par. 0745 of Scheiner).
Regarding claim 12, Lee in view of Scheiner,
Lee discloses the fan (531, fig. 3), the air input path (512, fig. 3), the air egress path (513, fig. 3), and the housing (510) have a joint configuration that urge the ambient air flow through the chamber (514) to have a flow direction (flow direction along the longitudinal axis of tube 520).
Scheiner teaches the coiled tube section (fig. 164) including a coil winding around a winding axis (longitudinal axis of the gas delivery tube, fig. 164).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Lee’s gas delivery tube to have a plurality of adjacent coils, as taught by Scheiner, for the purpose of making the interior surface of the gas 
Regarding claim 13, Lee in view of Scheiner,
Scheiner teaches wherein the coil is a coil winding among a plurality of coil windings (see fig. 164).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Lee’s gas delivery tube to have a plurality of adjacent coils, as taught by Scheiner, for the purpose of making the interior surface of the gas delivery tube smooth and continuous to provide smoother flow of breathable gas through the gas delivery tube (par. 0745 of Scheiner).
Regarding claim 14, Lee in view of Scheiner,
Lee discloses wherein the chamber (514, fig. 3) is defined, at least in part, by an inner surface of the housing (inner surface of 510, fig. 3) that extends a length along the longitudinal axis of the sample gas tube (see fig. 3) and, circumferentially around the longitudinal axis, faces toward the longitudinal axis (see fig. 3).
Scheiner teaches wherein the coil winding (fig. 164) forms a coil winding outer surface (outer surface of the coil, fig. 164), the coil winding outer surface being radially distal from the winding axis (longitudinal axis of the gas delivery tube).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Lee’s gas delivery tube to have a plurality of adjacent coils, as taught by Scheiner, for the purpose of making the interior surface of the gas delivery tube smooth and continuous to provide smoother flow of breathable gas through the gas delivery tube (par. 0745 of Scheiner).

Allowable Subject Matter
Claim(s) 15-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Lee et al. (US 2015/0209528), Takeda et al. (US 2007/0246049)
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sample gas conditioning system with a housing wherein the housing includes an annular end plate and a winding support wherein the coil winding winds around the winding support, in combination with the total structure and function as claimed. 
No combination of prior art was found to teach or suggest each and every element of claim 15.
Claims 16-18 are objected by virtue of depending on claim 15.
Regarding claim 19, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sample gas conditioning system with a ventilated tube section and a housing wherein the housing includes a housing cap and housing side walls that extend from the cap perimeter to a housing open end, wherein an inner surface of the housing has a clearance from the coil winding outer surface, wherein the housing open end has a housing open end area, wherein the air egress path includes at least a portion of the housing open end area, in combination with the total structure and function as claimed. 
No combination of prior art was found to teach or suggest each and every element of claim 19.
Claims 20-22 are objected by virtue of depending on claim 19.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783